DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the specification to does define what a computer readable storage medium encompasses. Known computer readable storage mediums are signals and waves, which are non-statutory.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 19 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al (US20070070221).
Regarding claim 1, Nishi teaches an image processing method (fig. 14), comprising: 
acquiring multiple frames of original images from a video image data stream (para. [0072], The access units are units of moving pictures such as frames or fields); 

generating a reconstructed image frame that does not comprise the feature element by using the multiple frames of original images and the feature element (output of 12 in fig. 14, para. [0223], the moving picture with corrected pixel values); and
inserting an image frame between two adjacent frames in the multiple frames of original images (11 in fig. 14, para. [0077], high frame rate conversion processing is used for converting the first frame rate into the second frame rate by creating and inserting a new frame between adjacent frames of the input moving picture).

Nishi does not explicitly teach that the inserted image frame is the reconstructed image frame. However one of ordinary skill in the art would have found it obvious to insert the reconstructed image frame between the adjacent frames. The motivation to do so would be to advantageously suppress imaging blur (para. [0085] of Nishi).


Regarding claim 2, Nishi teaches an image processing method wherein the multiple frames of original images are two adjacent frames of original images (para. [0072], forming moving pictures would comprise sequential, adjacent frames).


Regarding claim 3, Nishi teaches an image processing method wherein the feature element comprises a moving object (para. [0090], real object) and its moving trajectory (para. [0023], [0160], direction of a motion vector).


Regarding claim 19, the limitations have been analyzed and rejected with respect to claim 1. Furthermore, Nishi teaches a display device (fig. 16, para. [0052]) comprising memory and a processor (201 and 202 in fig. 16).


Regarding claim 21, the limitations have been analyzed and rejected with respect to claim 1.


Regarding claim 22, the limitations have been analyzed and rejected with respect to claim 2.


Regarding claim 23, the limitations have been analyzed and rejected with respect to claim 3.


Claims 4 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al (US20070070221) in view of Li et al (US20070071346).
Regarding claim 4, Nishi teaches an image processing method further comprising:
performing a filtering process on the multiple frames of original images prior to the extracting the feature element that produces the smear from the multiple frames of original images (para. [0012], filter characteristic conversion means for converting a characteristic of a low-pass filter indicating the imaging blur in accordance with the value corresponding to the focused pixel of at least one parameter value detected by the detection means).

Nishi fails to teach sharpening prior to extracting the feature element that produces smear. However Li teaches sharpening (2 in fig. 2, para. [0115], sharpness processing) prior to extracting a feature element that produces smear (3 in fig. 2, para. [0116], blur correction).
	Therefore taking the combined teachings of Nishi and Li as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of Li into the method of Nishi. The motivation to combine Li and Nishi would be to enable judgement of a direction of a blur with high accuracy (para. [0008] of Li).


.


Claims 9 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al (US20070070221) in view of Kim (US20090002554).
Regarding claim 9, Nishi fails to teach an image processing method wherein the inserting the reconstructed image frame between the two adjacent frames in the multiple frames of original images comprises:
inserting the reconstructed image frame between the two adjacent frames in the multiple frames of original images after performing a frequency doubling process on the video image data stream.

However Kim teaches inserting an image frame between two adjacent frames in multiple frames of original images (S430 in fig. 4, para. [0014], [0050], input images, black frame inserting method) after performing a frequency doubling process (S410 in fig. 4, para. [0033]). It would be obvious to substitute the reconstruction image of Nishi for the black frame of Kim to similarly perform motion blur compensation (para. [0054] of Kim).
Therefore taking the combined teachings of Nishi and Kim as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of Kim into the method of Nishi. The motivation to combine Kim and 


Regarding claim 29, the limitations have been analyzed and rejected with respect to claim 9.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al (US20070070221) in view of Lee et al (US20180181196).
Regarding claim 20, Nishi fails to teach a display device wherein the display device is a virtual reality head-mounted device.
However Lee teaches a virtual reality head-mounted device (101 and 102 in fig. 4B, para. [0091]) which eliminates blur from an image (para. [0217]).
Therefore taking the combined teachings of Nishi and Lee as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the feature of Lee into the apparatus of Nishi. The motivation to combine Lee and Nishi would be allow a user to enjoy a realistic image (para. [0217] of Lee).


Allowable Subject Matter
Claims 5-8 and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON VIET Q NGUYEN/           Primary Examiner, Art Unit 2663